Citation Nr: 0203216	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  96-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart condition to 
include hypertension.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had service from June 1978 until September 1978 
and from January 22, 1991 until March 26, 1991.  The first 
period of service appears to be active duty for training, 
though there has been no specific characterization as such.  
Thus, the nature of service for this time period is unclear.  
The second period of service is verified active service.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1992 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for a 
heart disorder.  During the pendency of this appeal, the 
claim was expanded to include hypertension.

The Board notes that the veteran has submitted evidence not 
yet considered by the 
RO.  This evidence consists of a VA Form 70-5572, DA Form 
470, Standard Form 509, and treatment reports dated May 1991 
from Reid Memorial Hospital.  Also submitted by the veteran 
was a letter postmarked February 2000 from the Director of 
Programs at Wayside Christian Mission and various 
correspondence from VA, BVA, and army officials.  The veteran 
expressly waived any RO consideration of this evidence in an 
October 2001 statement.

This matter was previously denied by the Board in a June 1999 
decision. The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims ("Court").  In a 
November 2000 Order, the Court vacated the June 1999 Board 
decision, and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and for a Stay of Proceedings ("Joint Motion").  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record does not demonstrate any 
complaints of, or treatment for, a heart disorder, to include 
hypertension, during the veteran's period of service from 
June 1978 until September 1978.  

3.  The evidence of record does not demonstrate any 
complaints of, or treatment for, a heart disorder, to include 
hypertension, during the veteran's period of active service 
from January 22, 1991 until March 26, 1991.

4.  The veteran's period of active service from January 22, 
1991 until March 26, 1991, was less than 90 days.


CONCLUSIONS OF LAW

1.  A heart disorder, to include hypertension, was not 
incurred in or aggravated by
the veteran's period of service from June 1978 until 
September 1978.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303 (2001).

2. A heart disorder, to include hypertension, was not 
incurred in or aggravated by
the veteran's period of active service from January 22, 1991 
until March 26, 1991, nor may such incurrence or aggravation 
be presumed. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case in October 1992, and 
supplemental statements of the case issued in February 1993, 
June 1998, and March 1999.  The RO also made satisfactory 
efforts to ensure that all relevant evidence had been 
associated with the claims file.  For example, the RO 
obtained an April 1992 decision issued by the Social Security 
Administration that awarded the veteran disability benefits, 
along with a listing of all evidence considered in reaching 
that determination.  Additionally, the Board observes that 
the veteran was afforded a VA examination in November 1992 in 
connection with his claim.  Moreover, the evidence associated 
with the claims file includes treatment reports dated May 
1991 from Reid Memorial Hospital, an echocardiogram and tread 
mill stress test report dated August 1998 from Clay County 
Hospital, and VA outpatient treatment reports dated July 
1991, August 1991, and from August 1993 through December 
1994.  

In appealing the Board decision of June 1999, the veteran 
stated that several important evidentiary records were not 
before the Board at that time.  The veteran identified the 
following documents as being pertinent to his claim: VA Form 
70-5572; DA Form 470; and Standard Form 509.  All of these 
documents are now associated with the claims file.  Moreover, 
there is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that the requirements under 
the VCAA (as pertains to this case) have been satisfied and 
that this case is ready for further appellate review on the 
merits.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Additionally, in the 
case of any veteran who served for ninety days or more during 
a period of war or after December 31, 1946, service 
connection may be established by presumption for certain 
cardiovascular disorders, if there is evidence that any such 
disorder was manifest to a degree of at least 10 percent 
during the year following service separation.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Such presumptive service connection does not apply to periods 
of active duty for training or inactive duty for training.  
38 U.S.C.A. § 1137 (West 1991).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Furthermore, in determining entitlement to service 
connection, a veteran is afforded a presumption of sound 
condition upon entry into service, except for any defects 
noted at the time of examination for entry into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  This presumption can be rebutted 
by clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

Factual Background

Service Medical Records

The veteran's service medical records do not indicate any 
complaints of, or treatment for, a heart condition or 
hypertension at any time during service.  The veteran's 
separation examination in March 1991 contained a blood 
pressure finding of 146/96.  The veteran's cardiovascular 
system was noted to be "normal."  

Treatment reports: Reid Memorial Hospital

Following service, the veteran was treated at the Reid 
Memorial Hospital in May 1991, for complaints of chest pain 
and chest tightness.  The treatment report noted that twelve 
days prior the veteran had been admitted to another hospital 
with similar symptoms.  The veteran reported that over the 
past month he had experienced occasional flutters of his 
heart.  The veteran gave a medical history that included 
heart flutters dating back about 8 years.  

Upon physical examination, the veteran had anterior chest 
pain with some left radiation.  The pain was not very severe.  
The examiner rendered final diagnoses of acute myocardial 
infarction, cocaine abuse, a history of hypertension, and a 
left ventricular hypertrophy.  The examiner indicated that 
the veteran had a good exercise tolerance overall, with no 
symptoms of angina or arrhythmias and normal blood pressure 
response to exercise.  The examiner also opined that the 
veteran's "acute infarction is probably associated with 
cocaine use."  The treatment report noted that the veteran 
was to be transported to a hospital in Fort Knox for follow-
up care.

VA examination

The veteran was examined by VA in November 1992.  He 
complained of lateral chest pain that extended to the retro 
sternal area.  The pain was associated with dyspnea, which 
occurred every night and was preceded by heart fluttering.  
Upon physical examination, the veteran's heart tones were 
perfectly normal.  There were no murmurs, thrills, friction 
rubs, abnormal split sounds, gallops or clicks.  The lateral 
border of cardiac dullness was in the left midclavicular 
line.  Heart rate and rhythm were normal.  The veteran was 
diagnosed with chest pain of unknown etiology.  The examiner 
stated that this "may or may not be angina, but probably is 
not."  

VA outpatient treatment reports

A July 1991 VA treatment report indicated that the veteran 
was seen for complaints of chest pain.  The veteran described 
the pain as being sharp, and lasting for 10 seconds.  The 
diagnosis was: rule out angina and hypertension.  An August 
1991 VA hospitalization report revealed that the veteran was 
admitted with a history of chest pain, status post myocardial 
infarction in May 1991, related to cocaine use.  He had 
complained of chest pain of several months' duration.  The 
pain was said to be sharp, and to occur across the chest, 
radiating down both arms.  The veteran stated that the pain 
was associated with diaphoresis and shortness of breath, but 
without nausea.  The pain was of several minutes duration.  
The veteran was diagnosed with chest pain, possibly secondary 
to coronary artery spasm, hypertension, and left ventricular 
hypertrophy.  VA treatment reports for July 1993 reveal 
further complaints of chest pain and heart fluttering.  The 
evidence next shows that in August 1993, the veteran was 
admitted to a VA hospital due to a suicide attempt; his blood 
pressure upon admission was 160/108.  He was diagnosed with 
suicidal attempt and ideation; depression; hypertensive heart 
disease; and a history of a myocardial infarction with normal 
coronary arteries.  Finally, a September 1994 report noted 
complaints of pain and tightness in the left chest.  

Stress testing: Clay County Hospital

In August 1998, the veteran underwent an echocardiogram and 
stress testing.  The examiner's findings pertaining to the 
echocardiogram included a normal M-mode, 2-D and Doppler 
evaluation of the heart at rest and following exercise.  
Systolic function was normal with an ejection fraction of 63 
percent at peak exercise.  There was an exercise-induced 
diastolic dysfunction with E to A reversal in mitral flow.  
It was noted that there was a possibility that 
electrocardiographic changes were related to diastolic 
hypertension.  There was no evidence of abnormalities in 
ischemic wall motion.  Following treadmill testing, the 
veteran was asymptomatic and exhibited average exercise 
tolerance.  

Social Security Administration Disability Determination

In April 1992 the veteran was determined to be "disabled" 
as defined by the Social Security Act.  The disability under 
consideration was that of "adjustment disorder with mixed 
emotional features and disturbance of conduct, polysubstance 
dependence in remission, and personality disorder."  As the 
determination did not relate to the disability at issue, a 
heart disorder to include hypertension, this evidence is not 
deemed probative in this appeal, and is briefly mentioned 
here solely for the sake of thoroughness.

Analysis

The veteran is seeking service connection for a heart 
condition, to include hypertension.  In analyzing the merits 
of this claim, it is important to note that the veteran had 
two distinct periods of service.  The veteran first served 
from June 1978 until September 1978.  Service medical records 
do not demonstrate complaints of, or treatment for, a heart 
condition, to include hypertension during this period.  
Moreover, the competent medical evidence associated with the 
claims file does not maintain that the veteran's presently 
diagnosed heart condition, to include hypertension, is 
causally related to the veteran's service from June 1978 
until September 1978.  

The Board observes that it is unclear whether the nature of 
the veteran's service for the period from June 1978 until 
September 1978 was active duty for training.  If the evidence 
of record clearly demonstrated the nature of service for this 
period to be active duty for training, then the presumptive 
service connection provisions of 38 C.F.R. §§ 3.307, 3.308, 
3.309 would be inapplicable.  Given the ambiguity regarding 
the nature of service here, the period from June 1978 until 
September 1978 must be viewed as active service, and 
presumptive service connection must be considered.  While 
applicable, the veteran cannot establish service connection 
for a heart condition, to include hypertension, on the basis 
of the presumptive provisions of 38 C.F.R. §§ 3.307, 3.308, 
3.309 for this first period of service.  The reason for this 
is that a heart condition, to include hypertension, did not 
become manifest to a degree of 10 percent or greater within 
one year from separation in September 1978.

The veteran next had active service from January 22, 1991 
until March 26, 1991, a period of less than 90 days.  As 
38 C.F.R. § 3.307(a)(1) provides that a veteran must have 
served 90 days or more during a war period or after December 
31, 1946, in order to qualify for presumptive service 
connection, the veteran is thereby precluded from a grant of 
service connection on this basis. 

The Board will now discuss whether the veteran is entitled to 
service connection on a direct basis with respect to his 
period of active service from January 1991 until March 1991.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, supra.  As the 
medical evidence detailed earlier demonstrated numerous 
complaints and diagnoses of chest pain, there is little doubt 
of the existence of a current disability.  However, the 
evidence of record fails to establish that a heart condition 
or hypertension was incurred during the veteran's period of 
active service.  The service medical records indicated no 
cardiovascular abnormalities.  Furthermore, no competent 
medical evidence exists to attribute the veteran's post-
service heart condition, to include hypertension, to the 
veteran's period of active service.  

In summation, the veteran has failed to establish service 
connection with respect to either of his periods of service.  
Moreover, presumptive service connection is inapplicable as 
to both periods of service.   For the period of service from 
June 1978 until September 1978, presumptive service 
connection fails because a heart condition, to include 
hypertension, did not become manifest to a degree of 10 
percent or greater within a year from separation from that 
period of service.  In the second instance, presumptive 
service connection fails because the length of the veteran's 
tour of service from January 22, 1991 until March 1991, was 
less than 90 days.  Direct service connection fails due to a 
lack of evidence establishing in-service complaints or 
treatment for a heart condition, to include hypertension, and 
also due to the absence of a competent medical opinion 
suggesting a causal relationship between the veteran's 
presently diagnosed heart condition, to include hypertension, 
and either period of service.  
Accordingly, the claim is denied.  

ORDER

Service connection for a heart condition, to include 
hypertension, is denied.
		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

